  Case 1:19-cv-00071-LPS Document 7 Filed 02/12/19 Page 1 of 1 PageID #: 135



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

ONYX THERAPEUTICS, INC.,                          )
                                                  )
                              Plaintiff,          )
                                                  )
                v.                                )       C.A. No. 19-0071-LPS
                                                  )
 BRECKENRIDGE PHARMACEUTICAL,                     )
 INC.,                                            )
                                                  )
                              Defendant.          )


                     STIPULATION AND ORDER TO EXTEND TIME

       IT IS HEREBY stipulated and agreed by Plaintiff Onyx Therapeutics, Inc. and Defendant

Breckenridge Pharmaceutical, Inc., subject to the approval of the Court, that the time within

which Defendant Breckenridge Pharmaceutical, Inc. shall move, answer or otherwise respond to

the Complaint is extended through and including February 19, 2019.

/s/ Karen Jacobs                                      /s/ Kelly E. Farnan
Jack B. Blumenfeld (#1014)                            Kelly E. Farnan (# 4395)
Karen Jacobs (#2281)                                  Sara M. Metzler (#6509)
Megan Dellinger (#5739)                               Richards, Layton & Finger, P.A.
Morris, Nichols, Arsht & Tunnell LLP                  One Rodney Square
1201 North Market Street                              920 N. King St
P.O. Box 1347                                         Wilmington, DE 19801
Wilmington, DE 19899                                  (302) 651-7700
(302) 658-9200                                        farnan@rlf.com
jblumenfeld@mnat.com                                  metzler@rlf.com
kjacobsmnat.com
mdellinger@mnat.com                                   Attorneys for Defendant Breckenridge
                                                      Pharmaceutical, Inc.
Attorneys for Plaintiff Onyx Therapeutics, Inc.


               SO ORDERED this ___ day of ________, 2019.



                                     _____________________________________________
                                     UNITED STATES DISTRICT JUDGE
